Title: To James Madison from Carver Willis, 15 April 1819
From: Willis, Carver
To: Madison, James


Dr Sir,
Jefferson County Apl. 15th 1819
I am requested by Capt Richard Baylor, to inform you, that Mr. Wm. Tapscott left funds in his hands, for the purpose of paying his part of the purchase of a tract of Land of you, jointly with Mr B. Bell. One thousand dollars (Mr Tapscotts, part of the payment now due,) have been collected, by Capt. Baylor, and will be paid over to your order on sight. Capt Baylor will require a receipt upon the payment of the money. With sentiments of respect &c.
Car Willis
NB. Capt Baylor is prevented from writing by an injury recd on his hand—turn over. Mrs Willis, request[s] to be affectionately remembered to her Aunt Madison, Mrs Madison, and to all her relations.
